Title: From George Washington to Anne-César, chevalier de La Luzerne, 9 April 1783
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir
                            Head Quarters. 9 April 1783
                        
                        Your Excellencys request respecting the Prisoners which you expect from N. York by Way of Dobbs Ferry, has
                            been communicated to the Intendant of our naval prisoners, who is at that post—and I trust Measures will be taken to give
                            such relief & Assistance as may be needed.
                        The Letter for Capt Macarty, was forwarded by a Gentleman going directly to Portsmouth. I have the Honor to be
                            &c.
                    